 Case 3:20-cv-01095-SMY Document 14 Filed 04/27/21 Page 1 of 2 Page ID #30




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

CAMERON C. HILER, #Y32034,                    )
                                              )
               Plaintiff,                     )
                                              )
vs.                                           )       Case No. 3:20-cv-01095-SMY
                                              )
LU WALKER,                                    )
                                              )
               Defendants.                    )

                               ORDER DISMISSING CASE
YANDLE, District Judge:

       This matter is before the Court for case management. Plaintiff Cameron C. Hiler, an inmate

of the Illinois Department of Corrections currently incarcerated at Shawnee Correctional Center,

filed the instant lawsuit pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional

rights. The Complaint did not survive screening because Plaintiff failed to state a claim for relief,

and the Court dismissed the Complaint without prejudice pursuant to 28 U.S.C. § 1915A. (Doc.

13). Plaintiff was granted leave to file a First Amended Complaint on or before April 15, 2021

and was warned that failure to do so would result in dismissal with prejudice for failure to comply

with a court order and/or for failure to prosecute his claims.

       The deadline to file a First Amended Complaint has passed and Plaintiff has not filed the

pleading or requested an extension. Accordingly, this case is DISMISSED with prejudice for

Plaintiff’s failure to comply with the Court’s Order, failure to prosecute his claim, and failure to

state a claim for relief. Fed. R. Civ. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997);

Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); Lucien v. Breweur, 9 F.3d 26, 29 (7th Cir.

1993) (dismissal for failure to prosecute is presumptively with prejudice). Because the Complaint

failed to state a claim upon which relief may be granted, this dismissal shall count as a strike for
 Case 3:20-cv-01095-SMY Document 14 Filed 04/27/21 Page 2 of 2 Page ID #31




purposes of 28 U.S.C. 1915(g).

       Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed and therefore any balance on the filing fee remains due and payable

in accordance with the Court’s November 18, 2020 Order (Doc. 12). See 28 U.S.C. § 1915(b)(1);

Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. Fed. R. App. P. 4(a)(1)(A). A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline.

FED.R.APP.P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days

after the entry of the judgment, and this 28-day deadline cannot be extended. If the appeal is found

to be nonmeritorious, Plaintiff may incur a “strike” under 28 U.S.C. § 1915(g).

       If Plaintiff chooses to appeal, he will be liable for the $505.00 appellate filing fee

irrespective of the outcome of the appeal. FED.R.APP.P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v.

Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008). A motion for leave to appeal in forma pauperis

must set forth the issues Plaintiff plans to present on appeal. See Fed. R. App. P. 24(a)(1)(C).

       The Clerk of Court is DIRECTED to enter judgment accordingly and close the case.

       IT IS SO ORDERED.

       DATED: April 27, 2021


                                                       s/ Staci M. Yandle_____
                                                       STACI M. YANDLE
                                                       United States District Judge




                                                  2
